Case 1:20-cv-00202-IMK Document15 Filed 12/01/20 Page 1of5 PagelD #: 77

IN THE UNITED STATES COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

THE ESTATE OF IMOGENE RIDENOUR
by executrix Billi Jo Volek and
BILLI JOE VOLEK,
Plaintiffs,
Vv. Civil Action No. 1:20-CV-202
Honorable Judge Keeley
G. RUSSELL ROLLYSON, JR.,
Deputy Commissioner of Delinquent
and Nonentered Lands of Marion County, WV,
in his official and personal capacities,

Defendant.

NOTICE OF NON-PARTIES WHOLLY OR PARTIALLY AT FAULT

COMES NOW the Defendant, G. Russell Rollyson, Jr., by his undersigned
counsel, David P. Cook, Jr., and the law firm of MacCorkle Lavender, PLLC, and hereby
provides this notice of non-parties who may be wholly or partially at fault in this case,
pursuant to West Virginia Code §55-7-13d.

Neither this Notice nor future amendments to it may be construed as waiving the
Defendant's individual ability and right to argue and present evidence that these non-
parties are the sole and proximate cause of any and all complaints made and injuries and
damages claimed by the Plaintiffs. Discovery in this case is continuing, and the Defendant
therefore reserves the right to modify, alter, or amend this notice in any way.

1. Wonderfully Wild LLC. Upon information and belief, Wonderfully Wild LLC’s
principal place of business is 1543 Fairmont Avenue, Suite 205, Fairmont, WV 26554.
Wonderfully Wild LLC, as the tax lien purchaser, is statutorily responsible to provide the

State Auditor with a list of names and addresses of those to be served with notice to

AIG 9184 - Doc. # 1
Case 1:20-cv-00202-IMK Document15 Filed 12/01/20 Page 2 of 5 PagelD #: 78

redeem. Insofar as Wonderfully Wild LLC failed to strictly comply with the statutory
requirements, Wonderfully Wild LLC may be wholly or partially at fault for the damages
claimed by the Plaintiffs in this case.

2. All parties and non-parties who enter into any settlements or settlement
agreements, at any time, related to the claims alleged in the complaint and any amended
complaints, claims alleged in this case, and injuries and damages alleged in this case.

oo All named Co-Defendants that have not appeared in this action, that have
not been served, that have been dismissed, settled, and/or that may be dismissed in the
future, were or may have been wholly or partially at fault in contributing to the alleged
claims and damages asserted by the Plaintiffs in this Civil Action.

4. This Defendant adopts and incorporates by reference, as applicable, any
non-party disclosed on any Co-Defendant’s non-party at fault notices.

S) This Defendant does not waive any defenses by the filing of this Notice.

6. As set forth by W.Va. Code §55-7-13d(a)(1), “the trier of fact shall consider
the fault of all persons who contributed to the alleged damages regardless of whether the
person was or could have been named as a party to the suit.” W.Va. Code §55-7-
13d(a)(1). “In all instances where a nonparty is assessed a percentage of fault, any
recovery by a plaintiff shall be reduced in proportion to the percentage of fault chargeable
to such nonparty.” W.Va. Code §55-7-13d(a)(3). Pursuant to W.Va. Code §55-7-13d(a),
the Defendant, therefore, respectfully requests that this Court direct the trier of fact to
consider the fault of all non-parties identified above and further reduce any recovery by

the Plaintiffs in proportion to the percentage of fault chargeable against each such non-

party.

AIG 9184 - Doc. # 1
Case 1:20-cv-00202-IMK Document15 Filed 12/01/20 Page 3 of 5 PagelD #: 79

G. Russell Rollyson, Jr.,

By counsel,

/s/ David P. Cook, Jr.

David P. Cook, Jr., Esquire (WVSB #9905)
MacCorkle Lavender, PLLC

300 Summers Street, Suite 800

Post Office Box 3283

Charleston, WV 25332.3283

(304) 344-5600

(304) 344-8141 (Fax)

AIG 9184 - Doc. # 1
Case 1:20-cv-00202-IMK Document15 Filed 12/01/20 Page 4 of 5 PagelD #: 80

IN THE UNITED STATES COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

THE ESTATE OF IMOGENE RIDENOUR
by executrix Billi Jo Volek and
BILL! JOE VOLEK,

Plaintiffs,

Vv. Civil Action No. 1:20-CV-202
Honorable Judge Keeley

G. RUSSELL ROLLYSON, JR.,

Deputy Commissioner of Delinquent

and Nonentered Lands of Marion County, WV,

in his official and personal capacities,

Defendant.
CERTIFICATE OF SERVICE
|, David P. Cook, Jr., counsel for Defendant, G. Russel Rollyson, Jr., do hereby
certify that on December 1, 2020, | served a true and correct copy of the foregoing
NOTICE OF NON-PARTIES WHOLLY OR PARTIALLY AT FAULT upon. all
counsel/parties of record, via the Court’s electronic filing system and addressed as
follows::
Gary M. Smith, Esq.
Mountain State Justice, Inc.
325 Wiley Street
Morgantown, WV 26505
Counsel for Plaintiffs
John R. Funkhouser, Esq.
Funkhouser & Smith, PLLC
103 Adams Street, Suite 200

Fairmont, WV 26554
Counsel for Wonderfully Wild LLC

AIG 9184 - Doc. # 1
Case 1:20-cv-00202-IMK Document15 Filed 12/01/20 Page 5of5 PagelD #: 81

/s/ David P. Cook, Jr.

David P. Cook, Jr., Esq. (WVSB #9905)
MacCorkle Lavender PLLC

300 Summers Street, Suite 800

Post Office Box 3283

Charleston, WV 25332.3283

(304) 344-5600

(304) 344-8141 (Fax)

AIG 9184 - Doc. #1
